FILED
                              NOT FOR PUBLICATION                            NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JASBIR SINGH MANN,                                No. 07-72883

               Petitioner,                        Agency No. A097-602-026

  v.
                                                  MEMORANDUM *
MICHAEL B. MUKASEY, Attorney
General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Jasbir Singh Mann, native and citizen of India, petitions pro se for review of

a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

factual findings. INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992). We deny

the petition for review.

      Even if Mann’s asylum application was timely filed, his asylum and

withholding of removal claims fail because substantial evidence supports the BIA’s

conclusion that Mann can reasonably relocate to Bombay. See Melkonian v.

Ashcroft, 320 F.3d 1061, 1069 (9th Cir. 2003).

      Similarly, substantial evidence supports the BIA’s conclusion that Mann

failed to establish his eligibility for CAT relief because he can safely relocate. See

Singh v. Ashcroft, 351 F.3d 435, 443 (9th Cir. 2003).

      The government’s motion to strike the evidence submitted by Mann that is

not already contained in the administrative record is granted. See Fisher v. INS, 79

F.3d 955, 963 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED.




                                           2                                    07-72883